Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed Interview to discuss a potential amendment to overcome the current rejection to facilitate compact prosecution. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20200159997) in view of Xin (20120323932).
Claim 1, Wu discloses a method of processing a corpus of conversation data  (Section 0044, lines 2-5 stored messages in the message queue reads on the corpus of conversation data, also see section 0063, lines 5-6)  to automatically generate a set of candidate responses corresponding to contexts extracted from the conversation data (Section 0115, lines 1-3, determining one or more candidate fact responses out of the input messages) comprising:
generating, from the corpus of conversation data (Section 0063, lines 5-6-Corpus) including sequences of inputs
corresponding to conversation sessions, a set of context vectors and a set of response vectors, (Section 0133, lines 1-3- thus a vector for the current message and a vector for the candidate fact response are generated from the current messages of conversation) 
wherein each context vector of the set of context vectors is generated based at least in part on a context comprising a sequence of inputs in a conversation session (Section 0133, line 2 “a vector for the current message” means each message or questions entered has a vector generated for it, thus based on Section 0117, lines 6 “q” reads on the context vector) and each response vector is generated based at least in part on a response comprising a subsequent input after a respective context and by an agent participating in the conversation session, (Section 0133, lines 3-4- thus “ a vector for the candidate fact response” this means each response generated is represented as a vector and based on Section 0025, lines 6-8 the response is provided by the chatbot- See Section 0038, lines 4-9)
 such that each response vector of the set of response vectors is initially associated with a respective context vector of the set of context vectors; (Section 0133, thus the hidden layers process vectors from the embedding layer in the order of message or context vector verses response vectors- that means the hidden layers process vectors in association with a message and response vectors)
(Section 0117, lines 5-7- thus “a current message q and a candidate fact response Q, understand, each response vector is generated based on the message or question vector and therefore each vectors are associated). 
for each response vector, determining a set of similarity score (Section 0063, lines 1-5 word2vec cosine similarity score) wherein each similarity score corresponds to one response vector from a set of every other response vector and is determined based at least in part on a comparison of said response vector to the (Section 0122- thus the cosine similarity score reads on the similarity metrics between candidate fact response to determine the closest responses among the candidate response for the message or question), 
(Understand the similarity score between messages shows how similar responses for a user’s question based on Wu teachings in Sections 0025 (messages includes response to user’s input or query or question) and 0063) 
for each response vector, determining a set of fitness score, (Section 0149, lines 4-6- thus N-dimension vector which is a probability score reads on fitness metrics) wherein each fitness metric corresponds to one response vector from the set of response vectors and is determined based at least in part on a probability prediction that said response vector corresponds to the corresponding context vector; (Section 0116, lines 5-8- thus the maximum likelihood of term w estimated from Q and P  (vectors) estimates the relevance between a current message q and a candidate fact response Q) 
for each response vector determining a coherence score wherein each coherence score is based at least in part on the set of similarity score and the set of fitness metrics for said response vector; (Section 0092, lines 1-6- thus a relevance score may be obtained for each pair based on the scoring calculated using phrase pair scoring (similarity score)  and (likelihood score)) 
(This limitation is also addressed by the secondary reference (Xin) See section 0006, lines 5-7 “integrates relevance and coherence measurements to evaluate potential set candidates) 
clustering the response vectors from the set of response vectors based at least
(Section 0069, lines 8-14- thus the Support vector machine classifier each type of emotions are used to classify training data- this means the emotions (response) are classified based on the machine vector classifier) 
generating a set of candidate response vectors by identifying, (Candidate Fact Response vector-fig. 14) from each cluster of the set of clusters, one or more response vectors based at least in part on the coherence score associated with each response vector; (Section 0108, having the top-ranked relevance scores with the target noun phrase (fact response Q compared to the current message q)) and
identifying the set of candidate responses based on the generated set of candidate response vectors. (Section 0093, lines 4-20- thus the top ranked adjective/adverb phrase based on relevance scores  reads on the identified set of candidate responses which are identified based on the relevance scores) 
Wu does not disclose using metrics to show similarity and fitness when selecting the response for a question or query. 
Xin discloses a Chatbot system which also uses similarity metrics as well as fitness metrics. (Section 0020, lines 3-8- thus measures similarities (common similarity metrics, like Jaccard Similarity and Cosine Similarity) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using metrics instead of just score. The motivation is that metrics give the response in different dimensions and therefore the determination is accurate. 

Claim 2, Wu in view of Xin discloses further comprising generating each context vector of the set of context vectors using a context word embedding function trained on the corpus of conversation data. (Wu: Section 0180, performing Word2vec word reads on the context word embedding) 
Claim 3, Wu in view of Xin discloses further comprising generating each response vector of the set of response vectors using a response word embedding function trained on the corpus of conversation data. (Wu: Section 0153, lines 1-4- a response word by word, and lines 10-12, the intention vector for use by the response generation) 
Claim 4, Wu in view of Xin discloses further comprising generating, for each response vector,  (Wu Fig. 13 Output Response vector) a confidence score based at least in part on said response vector and the associated respective context vector; 
and identifying, a set of response vector context vector pairs having the confidence score greater than a confidence score threshold, (Xin: Section 0015 The Dynamic threshold reads on the confidence score threshold) wherein the coherence score is determined for each response vector of the set of response vector context vector pairs. (Xin: Section 0050, lines 4-6-thus a Coherence determining component which determines how consistent a concept set is) 
Claim 5, Wu in view of Xin discloses further comprising generating a matrix of response vectors and a matrix of context vectors, (Wu: Section 0116, lines 5-8 thus the q and Q vectors reads on matrix of response and context vectors) wherein each row of the response vector is associated with a respective row of the matrix of context vectors based at least in part on the corpus of conversation data. (Wu: Section 0154, lines 7-10- thus W (a) reads on matrix of response vectors and W (b) reads on matrix of context vectors, based on Equation 21 it is clear that the response vector is associated message vector) 
Claim 6, Wu in view of Xin discloses wherein the set of fitness metrics for each response are determined using the matrix of response vectors (Candidate fact response Q)  and the matrix of context vectors. (Wu: Section 0116, lines 5-8- thus the maximum likelihood of term w estimated from Q and P  (vectors) estimates the relevance between a current message q and a candidate fact response Q)
Claim 7, Wu in view of Xin  discloses wherein the set of similarity metrics for each response are determined using the matrix of response vectors. (Wu: Section 0155, lines 9-16- thus similarity scores between the intention vector and the current candidate word – response matrix vectors) 
Claim 8, Wu in view of Xin discloses further comprising comparing said response vector to each response vector of the set of every other response vector to determine the set of similarity metrics. (Section 0063, lines 7-10- thus words such as “sad, sorrow may be determined based on the computed Word2vec cosine similarity scores)
Claim 9, Wu in view of Xin discloses further comprising determining a cosine similarity between said response vector and each response vector of the set of every other response vectors to perform the comparing. (Wu: Section 0142, lines 13-16- thus relatively higher score compared to other candidate emotion responses- this means the comparison is done in between the candidates of responses) 
Claim 10, Wu in view of Xin discloses wherein the set of similarity metrics for each response vector comprises a binary vector, (Wu: Section 0116, lines 5-8 maximum likelihood demonstrate as either above or below the limit and therefore reads on binary)  wherein each element of the binary vector indicates whether the similarity metric between said response vector and one of the set of every other response vectors is above a similarity threshold. (Xin: Section 0019 context vector  is frequently similar enough to be above a certain threshold where the threshold reads on the similarity threshold) 
Claim 11, Wu in view of Xin  discloses wherein the set of fitness metrics for each response vector comprises a binary vector, (Wu: Section 0116, lines 5-8 maximum likelihood demonstrate as either above or below the limit and therefore reads on binary or either good response vector or bad response vector- See fig. 12 Section ) wherein each element of the binary vector indicates whether the probability prediction of said response vector corresponds to the corresponding context vector is above a probability threshold. (Xin: Section 0052, lines 8-9- thus “assigning a threshold probability below are discarded”- that means the vector above the probability threshold are accepted)
Claim 12, Wu in view of Xin discloses further comprising applying a mutual information function to the set of similarity metrics for said response vector and the set of fitness metrics for said response vector to determine the coherence score for said response vectors. (Wu: Section 0141, lines 13-17- thus compute scores of response existing in the pure and determine the top ranked one or more response) 
Claim 13, Wu in view of Xin discloses further comprising applying a density-based spatial clustering of applications with noise process to the set of response vectors to cluster the set of response vectors. (Wu: Section 0058: thus the analyses are classified such as positive or negative so that negative will be noise) 
Claim 14, Wu discloses an apparatus for processing a corpus of conversation data (Section 0044, lines 2-5 stored messages in the message queue reads on the corpus of conversation data, also see section 0063, lines 5-6) to automatically generate a set of candidate responses corresponding to contexts extracted from the conversation data, (Section 0115, lines 1-3, determining one or more candidate fact responses out of the input messages) comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Section 0198- thus memory and the processor)  to cause the apparatus to:
generate, from the corpus of conversation data (Section 0044, lines 2-5 stored messages in the message queue reads on the corpus of conversation data, also see section 0063, lines 5-6) including sequences of inputs corresponding to conversation sessions, a set of context vectors and a set of response vectors, 
wherein each context vector of the set of context vectors is generated based at least in part on a context comprising a sequence of inputs in a conversation session (Section 0133, line 2 “a vector for the current message” means each message or questions entered has a vector generated for it, thus based on Section 0117, lines 6 “q” reads on the context vector) and each response vector is generated based at least in part on a response comprising a subsequent input after a respective context and by an agent participating in the conversation session, (Section 0133, lines 3-4- thus “ a vector for the candidate fact response” this means each response generated is represented as a vector and based on Section 0025, lines 6-8 the response is provided by the chatbot- See Section 0038, lines 4-9)
such that each response vector of the set of response vectors is initially associated with a respective context vector of the set of context vectors; (Section 0133, thus the hidden layers process vectors from the embedding layer in the order of message or context vector verses response vectors- that means the hidden layers process vectors in association with a message and response vectors)
(Section 0117, lines 5-7- thus “a current message q and a candidate fact response Q, understand, each response vector is generated based on the message or question vector and therefore each vectors are associated)
for each response vector, determine a set of similarity metrics, (Section 0063, lines 1-5 word2vec cosine similarity score) wherein
each similarity score corresponds to one response vector from a set of every other response vector and is determined based at least in part on a comparison of said response vector to the corresponding response vector; (Section 0122- thus the cosine similarity score reads on the similarity metrics between candidate fact response to determine the closest responses among the candidate response for the message or question), 
(Understand the similarity score between messages shows how similar responses for a user’s question based on Wu teachings in Sections 0025 (messages includes response to user’s input or query or question) and 0063) 

for each response vector, determine a set of fitness score, (Section 0149, lines 4-6- thus N-dimension vector which is a probability score reads on fitness metrics)wherein
each fitness metric corresponds to one response vector from the set of response vectors and is determined based at least in part on a probability prediction that said response vector corresponds to the corresponding context vector; (Section 0116, lines 5-8- thus the maximum likelihood of term w estimated from Q and P  (vectors) estimates the relevance between a current message q and a candidate fact response Q) 
for each response vector, determine a coherence score, wherein each coherence score is based at least in part on the set of similarity metrics and the set of fitness metrics for said response vector; (Section 0092, lines 1-6- thus a relevance score may be obtained for each pair based on the scoring calculated using phrase pair scoring (similarity score)  and (likelihood score)) 
(This limitation is also addressed by the secondary reference (Xin) See section 0006, lines 5-7 “integrates relevance and coherence measurements to evaluate potential set candidates) 
cluster the response vectors from the set of response vectors based at least in part on similarities between each response vector of the set of response vectors to generate a set of clusters of response vectors; (Section 0069, lines 8-14- thus the Support vector machine classifier each type of emotions are used to classify training data- this means the emotions (response) are classified based on the machine vector classifier) generate a set of candidate response vectors by identifying, (Candidate Fact Response vector-fig. 14) from each cluster of the set of clusters, one or more response vectors based at least in part on the coherence score associated with each response vector; (Section 0108, having the top-ranked relevance scores with the target noun phrase (fact response Q compared to the current message q)) and 
identify the set of candidate responses based on the generated set of candidate response vectors. (Section 0093, lines 4-20- thus the top ranked adjective/adverb phrase based on relevance scores  reads on the identified set of candidate responses which are identified based on the relevance scores) 
Wu does not disclose using metrics to show similarity and fitness when selecting the response for a question or query. 
Xin discloses a Chatbot system which also uses similarity metrics as well as fitness metrics. (Section 0020, lines 3-8- thus measures similarities (common similarity metrics, like Jaccard Similarity and Cosine Similarity) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using metrics instead of just score. The motivation is that metrics give the response in different dimensions and therefore the determination is accurate. 

Claim 15: Wu in view of Xin discloses wherein  the instructions are further executable by the processor to cause the apparatus to generate each context vector of the set of context vectors using a context word embedding function trained on the corpus of conversation data. (Wu: Section 0180, performing Word2vec word reads on the context word embedding) 

Claim 16: Wu in view of Xin discloses wherein the instructions are further executable by the processor to cause the apparatus to generate each response vector of the set of response vectors using a response word embedding function trained on the corpus of conversation data. (Wu: Section 0153, lines 1-4- a response word by word, and lines 10-12, the intention vector for use by the response generation) 

Claim 17: Wu in view of Xin discloses wherein the instructions are further executable by the processor to cause the apparatus to generate, for each response vector, (Wu Fig. 13 Output Response vector)  a confidence score based at least in part on said response vector and the associated respective context vector; and 
identify, a set of response vector context vector pairs having the confidence score greater than a confidence score threshold, (Xin: Section 0015 The Dynamic threshold reads on the confidence score threshold) wherein the coherence score is determined for each response vector of the set of response vector context vector pairs. (Xin: Section 0050, lines 4-6-thus a Coherence determining component which determines how consistent a concept set is) 

Claim 18, Wu discloses a non-transitory computer-readable medium storing code for processing a corpus of conversation data (Section 0044, lines 2-5 stored messages in the message queue reads on the corpus of conversation data, also see section 0063, lines 5-6) to automatically generate a set of candidate responses corresponding to contexts extracted from the conversation data, (Section 0115, lines 1-3, determining one or more candidate fact responses out of the input messages) the code comprising instructions executable by a processor to:
generate, from the corpus of conversation data (Section 0063, lines 5-6-Corpus) including sequences of inputs corresponding to conversation sessions, a set of context vectors and a set of response vectors, (Section 0133, lines 1-3- thus a vector for the current message and a vector for the candidate fact response are generated from the current messages of conversation) wherein each context vector of the set of context vectors is generated based at least in part on a context comprising a sequence of inputs in a conversation session (Section 0133, line 2 “a vector for the current message” means each message or questions entered has a vector generated for it, thus based on Section 0117, lines 6 “q” reads on the context vector) and each response vector is generated based at least in part on a response comprising a subsequent input after a respective context and by an agent participating in the conversation session, (Section 0133, lines 3-4- thus “ a vector for the candidate fact response” this means each response generated is represented as a vector and based on Section 0025, lines 6-8 the response is provided by the chatbot- See Section 0038, lines 4-9)
such that each response vector of the set of response vectors is initially associated with a respective context vector of the set of context vectors; (Section 0133, thus the hidden layers process vectors from the embedding layer in the order of message or context vector verses response vectors- that means the hidden layers process vectors in association with a message and response vectors)
(Section 0117, lines 5-7- thus “a current message q and a candidate fact response Q, understand, each response vector is generated based on the message or question vector and therefore each vectors are associated). 

for each response vector, determine a set of similarity score, (Section 0063, lines 1-5 word2vec cosine similarity score)wherein each 
similarity score corresponds to one response vector from a set of every other response vector and is determined based at least in part on a comparison of said response vector to the corresponding response vector; (Section 0122- thus the cosine similarity score reads on the similarity metrics between candidate fact response to determine the closest responses among the candidate response for the message or question), 
(Understand the similarity score between messages shows how similar responses for a user’s question based on Wu teachings in Sections 0025 (messages includes response to user’s input or query or question) and 0063) 

for each response vector, determine a set of fitness score, (Section 0149, lines 4-6- thus N-dimension vector which is a probability score reads on fitness metrics)wherein each fitness metric corresponds to one response vector from the set of response vectors and is determined based at least in part on a probability prediction that said response vector corresponds to the corresponding context vector; (Section 0116, lines 5-8- thus the maximum likelihood of term w estimated from Q and P  (vectors) estimates the relevance between a current message q and a candidate fact response Q) 

for each response vector, determine a coherence score, wherein each coherence score is based at least in part on the set of similarity metrics and the set of fitness metrics for said response vector; (Section 0092, lines 1-6- thus a relevance score may be obtained for each pair based on the scoring calculated using phrase pair scoring (similarity score)  and (likelihood score)) 
(This limitation is also addressed by the secondary reference (Xin) See section 0006, lines 5-7 “integrates relevance and coherence measurements to evaluate potential set candidates) 
cluster the response vectors from the set of response vectors based at least in part on similarities between each response vector of the set of response vectors to generate a set of clusters of response vectors; (Section 0069, lines 8-14- thus the Support vector machine classifier each type of emotions are used to classify training data- this means the emotions (response) are classified based on the machine vector classifier) 
generate a set of candidate response vectors by identifying, (Candidate Fact Response vector-fig. 14) from each cluster of the set of clusters, one or more response vectors based at least in part on the coherence score associated with each response vector; (Section 0108, having the top-ranked relevance scores with the target noun phrase (fact response Q compared to the current message q)) and identify the set of candidate responses based on the generated set of candidate response vectors. (Section 0093, lines 4-20- thus the top ranked adjective/adverb phrase based on relevance scores  reads on the identified set of candidate responses which are identified based on the relevance scores) 
Wu does not disclose using metrics to show similarity and fitness when selecting the response for a question or query. 
Xin discloses a Chatbot system which also uses similarity metrics as well as fitness metrics. (Section 0020, lines 3-8- thus measures similarities (common similarity metrics, like Jaccard Similarity and Cosine Similarity) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using metrics instead of just score. The motivation is that metrics give the response in different dimensions and therefore the determination is accurate. 

Claim 19, Wu in view of Xin discloses wherein the instructions are further executable to: generate each context vector of the set of context vectors using a context word embedding function trained on the corpus of conversation data. (Wu: Section 0180, performing Word2vec word reads on the context word embedding) 

Claim 20, Wu in view of Xin discloses wherein the instructions are further executable to generate each response vector of the set of response vectors using a response word embedding function trained on the corpus of conversation data. (Wu: Section 0153, lines 1-4- a response word by word, and lines 10-12, the intention vector for use by the response generation) 



Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koo (20190392824) discloses provide a voice con­versation system and method with enhanced word features, capable of generating appropriate answer sentences for a natural language question sentence by enhancing features of words constituting sentences with respect to sentences con­stituting a query response corpus and the question sentence.
Koo also discloses generating a first word vector for the history sentences included in the query response corpus by using a first embedding vector and performing bi-directional LSTM processing on the first word vector to generate first sentence embedding for each history sentence.
Sweeney (20170372204) discloses a computer-implemented method for providing information selected from a large set of digital content to at least one user is disclosed. The method comprises receiving user context information asso­ciated with the at least one user; identifying or generating, using at least one processor executing stored program instructions, a first concept in a semantic network, the first concept representing at least a portion of the user context information; obtaining at least one concept, including a second concept, semantically relevant to the first concept at least in part, by synthesizing the second concept based on the first concept and at least one other concept in the semantic network.
KE (20180365321) discloses describe systems and methods relating to generating relevance scores for one or more words of a passage which is an answer to a natural language query . For instance , a passage extracted from a highly relevant electronic file along with the query may encoded and augmented to generate a multi - dimensional , augmented semantic vectors using recurring neural networks . The augmented semantic vectors along with a multi dimensional vector that represent words of the passage may be decoded to generate relevance scores for one or more words of the passage , based on levels of relevance to the query .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                          09/06/2021